


110 HR 5895 IH: Solicitation Disclosure

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5895
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require certain labeling of unsolicited commercial
		  mail.
	
	
		1.Short titleThis Act may be cited as the
			 Solicitation Disclosure
			 Act.
		2.FindingsCongress finds that—
			(1)American consumers collectively spend
			 millions of hours opening and reading mail they are induced into falsely
			 believing is from a government entity or an institution with which they are
			 currently doing business;
			(2)misleading
			 commercial solicitations commonly employ the use of emblems, seals, or designs
			 similar to those used by the Federal government or by State or local
			 governments; and
			(3)annually, millions
			 of Americans receive commercial solicitations in the mail luring them into
			 purchasing a good or service by deliberately misleading them into believing
			 they have won a contest.
			3.Labeling
			 requirement for unsolicited commercial mail
			(a)Labeling
			 RequirementBeginning 6 months after the date of enactment of
			 this Act, any unsolicited commercial offer that is sent to an individual
			 through the mails shall contain, on the outside of such solicitation, a notice
			 to the recipient. Such notice shall be in a large, clear, and bold typeface, in
			 a contrasting color, and in a clear and conspicuous location on the outside
			 envelope containing such solicitation, or in the case of a solicitation that is
			 mailed without an envelope, in a clear and conspicuous location at the top of
			 such solicitation. Such notice shall read This is an Unsolicited Commercial Offer
			 from followed by the name of the person or company
			 making such offer.
			(b)DefinitionAs
			 used in this Act, the term unsolicited commercial offer means any
			 solicitation or offer that—
				(1)is sent to an
			 individual without that individual having requested such solicitation or offer;
			 and
				(2)is
			 for any financial product or service, including loans or other offers of
			 credit, offers of insurance coverage, debt refinancing services, debt
			 cancellation services, mortgages, and investment products.
				Such term
			 does not include an advertisement for the purchase of consumer goods at
			 retail.(c)Enforcement
				(1)Enforcing
			 agenciesCompliance with the requirements imposed under this
			 section shall be enforced under—
					(A)section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818), in the case of—
						(i)national banks,
			 and Federal branches and Federal agencies of foreign banks, by the Office of
			 the Comptroller of the Currency;
						(ii)member banks of
			 the Federal Reserve System (other than national banks), branches and agencies
			 of foreign banks (other than Federal branches, Federal agencies, and insured
			 State branches of foreign banks), commercial lending companies owned or
			 controlled by foreign banks, and organizations operating under section 25 or
			 25(a) of the Federal Reserve Act (12 U.S.C. 601 et seq., 611 et seq.), by the
			 Board; and
						(iii)banks insured by
			 the Federal Deposit Insurance Corporation (other than members of the Federal
			 Reserve System) and insured State branches of foreign banks, by the Board of
			 Directors of the Federal Deposit Insurance Corporation;
						(B)section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818), by the Director of the Office
			 of Thrift Supervision, in the case of a savings association the deposits of
			 which are insured by the Federal Deposit Insurance Corporation;
					(C)the Federal Credit
			 Union Act (12 U.S.C. 1751 et seq.), by the Administrator of the National Credit
			 Union Administration with respect to any Federal credit union; and
					(D)the Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.), by the Securities and Exchange
			 Commission, with respect to any broker or dealer subject to that Act.
					The terms
			 used in subparagraph (A) that are not defined in this Act or otherwise defined
			 in section 3(s) of the Federal Deposit Insurance Act (12 U.S.C. 1813(s)) shall
			 have the meaning given to them in section 1(b) of the International Banking Act
			 of 1978 (12 U.S.C. 3101).(2)Violations of
			 section deemed violations of pre-existing statutory requirements; additional
			 powersFor the purpose of the exercise by any agency referred to
			 in paragraph (1) of its powers under any Act referred to in that paragraph, a
			 violation of any requirement imposed under this section shall be deemed to be a
			 violation of a requirement imposed under that Act. In addition to its powers
			 under any provision of law specifically referred to in paragraph (1), each of
			 the agencies referred to in that paragraph may exercise, for the purpose of
			 enforcing compliance with any requirement imposed under this section, any other
			 authority conferred on it by law.
				(3)Overall
			 enforcement authority of Federal Trade CommissionExcept to the
			 extent that enforcement of the requirements imposed under this section is
			 specifically committed to some other Government agency under paragraph (1), the
			 Federal Trade Commission shall enforce such requirements. For the purpose of
			 the exercise by the Federal Trade Commission of its functions and powers under
			 the Federal Trade Commission Act (15 U.S.C. 41 et seq.), a violation of any
			 requirement imposed under this section shall be deemed a violation of a
			 requirement imposed under that Act. All of the functions and powers of the
			 Federal Trade Commission under the Federal Trade Commission Act are available
			 to the Commission to enforce compliance by any person subject to the
			 jurisdiction of the Commission with the requirements imposed under this
			 section, irrespective of whether that person is engaged in commerce or meets
			 any other jurisdictional tests in the Federal Trade Commission Act.
				(4)Additional
			 enforcement with respect to insurance companiesThe attorney general of a State, the State
			 insurance commission, or any other State agency authorized by State law may—
					(A)bring a civil
			 action on behalf of the residents of the State in a district court of the
			 United States of appropriate jurisdiction to enforce the provisions of this Act
			 with respect to insurance companies; and
					(B)utilize
			 administrative procedures authorized by the State to enforce the provisions of
			 this Act with respect to insurance companies.
					
